                         Case 1:20-cv-01556-LGS Document 17 Filed 02/21/20 Page 1 of 4
                                                                                                             AOR,CLOSED
                                       U.S. District Court
                                Southern District of Florida (Miami)
                         CIVIL DOCKET FOR CASE #: 1:19−cv−23100−DPG

Cooperatieve Rabobank U.A., New York Branch et al v. Crowe LLP             Date Filed: 07/25/2019
Assigned to: Judge Darrin P. Gayles                                        Date Terminated: 02/20/2020
Case in other court: 11th Judicial Circuit in and for Miami−Dade County,   Jury Demand: Plaintiff
                     19−018945−CA−01                                       Nature of Suit: 890 Other Statutory Actions
Cause: 28:1446 Notice of Removal                                           Jurisdiction: Federal Question
Plaintiff
Cooperatieve Rabobank U.A., New York                       represented by Scott Jay Feder
Branch                                                                    4649 Ponce De Leon Boulevard
                                                                          Coral Gables, FL 33146
                                                                          305−669−0060
                                                                          Fax: 669−4220
                                                                          Email: assistantscottjfeder@hotmail.com
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
Brown Brothers Harriman & Co.                              represented by Scott Jay Feder
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
Bank Hapoalim B.M.                                         represented by Scott Jay Feder
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
MITSUBISHI INTERNATIONAL                                   represented by Scott Jay Feder
CORPORATION                                                               (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
ICBC STANDARD BANK PLC                                     represented by Scott Jay Feder
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

Plaintiff
TECHEMET METAL TRADING, LLC                                represented by Scott Jay Feder
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                       Case 1:20-cv-01556-LGS Document 17 Filed 02/21/20 Page 2 of 4
                                                                             ATTORNEY TO BE NOTICED

Plaintiff
Woodforest National Bank                                    represented by Scott Jay Feder
                                                                           (See above for address)
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED

Plaintiff
Hain Capital Investors Master Fund, Ltd.                    represented by Scott Jay Feder
                                                                           (See above for address)
                                                                           LEAD ATTORNEY
                                                                           ATTORNEY TO BE NOTICED


V.
Defendant
Crowe LLP                                                   represented by Fernando LaTour Tamayo
                                                                           Coffey Burlington
                                                                           2601 South Bayshore Drive
                                                                           Penthouse One
                                                                           Miami, FL 33133
                                                                           306−858−2900
                                                                           Email: ftamayo@coffeyburlington.com
                                                                           ATTORNEY TO BE NOTICED

                                                                             John Everett Thornton , Jr.
                                                                             Coffey Burlington, P.L.
                                                                             2601 South Bayshore Drive
                                                                             Penthouse
                                                                             Miami, FL 33133
                                                                             305−858−2900
                                                                             Fax: 305−858−5261
                                                                             Email: jthornton@coffeyburlington.com
                                                                             ATTORNEY TO BE NOTICED

                                                                             Paul Joseph Schwiep
                                                                             Coffey Burlington, P.L.
                                                                             2601 S Bayshore Drive
                                                                             Penthouse
                                                                             Miami, FL 33133
                                                                             305−858−2900
                                                                             Fax: 305−858−5261
                                                                             Email: pschwiep@coffeyburlington.com
                                                                             ATTORNEY TO BE NOTICED


 Date Filed       #   Docket Text

 07/25/2019      Ï1   NOTICE OF REMOVAL (STATE COURT COMPLAINT − Complaint) Filing fee $ 400.00 receipt
                      number 113C−11846347, filed by Crowe LLP. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A 1,
                      # 3 Exhibit A 2, # 4 Exhibit A 3 i, # 5 Exhibit A 3 ii, # 6 Exhibit A 3 iii, # 7 Exhibit A 4, # 8 Exhibit
                    Case 1:20-cv-01556-LGS Document 17 Filed 02/21/20 Page 3 of 4
                    B, # 9 Exhibit C, # 10 Exhibit D, # 11 Exhibit E)(Schwiep, Paul) Modified text on 7/26/2019 (ar2).
                    (No answer/motion to dismiss filed). (Entered: 07/25/2019)

07/25/2019    Ï2    Clerks Notice of Judge Assignment to Judge Darrin P. Gayles.

                    Pursuant to 28 USC 636(c), the parties are hereby notified that the U.S. Magistrate Judge Alicia M.
                    Otazo−Reyes is available to handle any or all proceedings in this case. If agreed, parties should
                    complete and file the Consent form found on our website. It is not necessary to file a document
                    indicating lack of consent.

                    Pro se (NON−PRISONER) litigants may receive Notices of Electronic Filings (NEFS) via email after
                    filing a Consent by Pro Se Litigant (NON−PRISONER) to Receive Notices of Electronic Filing. The
                    consent form is available under the forms section of our website. (ar2) (Entered: 07/26/2019)

07/29/2019    Ï3    Unopposed MOTION for Extension of Time to File Response/Reply/Answer as to 1 Notice of
                    Removal (State Court Complaint), Defendant's Unopposed Motion for Extension of Time to Respond
                    to Complaint by Crowe LLP. (Attachments: # 1 Exhibit 1, # 2 Text of Proposed Order)(Schwiep,
                    Paul) (Entered: 07/29/2019)

07/29/2019    Ï4    PAPERLESS ORDER granting 3 Motion for Extension of Time. Defendant shall respond to the
                    Complaint on or before August 30, 2019. Signed by Judge Darrin P. Gayles (hs01) (Entered:
                    07/29/2019)

07/29/2019     Ï    Set/Reset Answer Due Deadline as per DE 4 : All Defendants. (lk) (Entered: 07/30/2019)

08/05/2019    Ï5    NOTICE of Attorney Appearance by John Everett Thornton, Jr on behalf of Crowe LLP. Attorney
                    John Everett Thornton, Jr added to party Crowe LLP(pty:dft). (Thornton, John) (Entered: 08/05/2019)

08/06/2019    Ï6    Joint MOTION Joint Motion to Establish Briefing Schedule Joint Motion to Establish Briefing
                    Schedule by Crowe LLP. (Attachments: # 1 Text of Proposed Order)(Schwiep, Paul) (Entered:
                    08/06/2019)

08/07/2019    Ï7    Plaintiff's MOTION to Remand to State Court by Bank Hapoalim B.M., Brown Brothers Harriman &
                    Co., Cooperatieve Rabobank U.A., New York Branch, Hain Capital Investors Master Fund, Ltd.,
                    ICBC STANDARD BANK PLC, MITSUBISHI INTERNATIONAL CORPORATION, TECHEMET
                    METAL TRADING, LLC, Woodforest National Bank. (Attachments: # 1 Text of Proposed Order
                    Proposed Order)(Feder, Scott) (Entered: 08/07/2019)

08/07/2019    Ï8    Defendant's MOTION Defendant's Motion to Transfer Defendant's Motion to Transfer, MOTION for
                    Hearing by Crowe LLP. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                    Exhibit 5 (composite), # 6 Exhibit 6)(Schwiep, Paul) (Entered: 08/07/2019)

08/08/2019    Ï9    PAPERLESS ORDER granting 6 the Parties' Joint Motion to Set Briefing Schedule. Plaintiffs shall
                    file their motion for abstention and Defendant shall file its transfer motion on or before August 7,
                    2019. The parties shall file their respective responses on or before Wednesday, August 21, 2019. The
                    parties shall file their respective replies on or before August 28, 2019. Signed by Judge Darrin P.
                    Gayles (hs01) (Entered: 08/08/2019)

08/08/2019     Ï    Set/Reset Deadlines/Hearings as per DE 9 : Motions due by 8/7/2019. Responses due by 8/21/2019
                    Replies due by 8/28/2019. (lk) (Entered: 08/08/2019)

08/21/2019   Ï 10   RESPONSE in Opposition re 8 Defendant's MOTION Defendant's Motion to Transfer Defendant's
                    Motion to Transfer MOTION for Hearing filed by Bank Hapoalim B.M., Brown Brothers Harriman &
                    Co., Cooperatieve Rabobank U.A., New York Branch, Hain Capital Investors Master Fund, Ltd.,
                    ICBC STANDARD BANK PLC, MITSUBISHI INTERNATIONAL CORPORATION, TECHEMET
                    METAL TRADING, LLC, Woodforest National Bank. Replies due by 8/28/2019. (Feder, Scott)
                    (Entered: 08/21/2019)
                    Case 1:20-cv-01556-LGS Document 17 Filed 02/21/20 Page 4 of 4
08/21/2019   Ï 11   RESPONSE in Opposition re 7 Plaintiff's MOTION to Remand to State Court Defendant's Response
                    in Opposition to Plaintiffs' Memorandum of Law in Support of Abstention and Remand filed by Crowe
                    LLP. Replies due by 8/28/2019. (Attachments: # 1 Exhibit Composite Exhibit 1, # 2 Exhibit
                    2)(Schwiep, Paul) (Entered: 08/21/2019)

08/28/2019   Ï 12   REPLY to Response to Motion re 7 Plaintiff's MOTION to Remand to State Court filed by Bank
                    Hapoalim B.M., Brown Brothers Harriman & Co., Cooperatieve Rabobank U.A., New York Branch,
                    Hain Capital Investors Master Fund, Ltd., ICBC STANDARD BANK PLC, MITSUBISHI
                    INTERNATIONAL CORPORATION, TECHEMET METAL TRADING, LLC, Woodforest National
                    Bank. (Feder, Scott) (Entered: 08/28/2019)

08/28/2019   Ï 13   REPLY to Response to Motion re 8 Defendant's MOTION Defendant's Motion to Transfer
                    Defendant's Motion to Transfer MOTION for Hearing Defendant's Reply in Support of Its Motion to
                    Transfer filed by Crowe LLP. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4,
                    # 5 Exhibit 5)(Schwiep, Paul) (Entered: 08/28/2019)

08/29/2019   Ï 14   Unopposed MOTION for Extension of Time to File Response/Reply/Answer Defendant's Unopposed
                    Motion for Extension of Time to Respond to Complaint by Crowe LLP. (Attachments: # 1 Text of
                    Proposed Order)(Schwiep, Paul) (Entered: 08/29/2019)

08/30/2019   Ï 15   PAPERLESS ORDER granting 14 Motion for Extension of Time. Defendant shall have up to and
                    including twenty−eight (28) days after the entry of an order resolving the pending transfer and
                    abstention/remand motions to file its response to Plaintiffs' Complaint. Signed by Judge Darrin P.
                    Gayles (hs01) (Entered: 08/30/2019)

02/20/2020   Ï 16   ORDER Granting 8 Motion to Transfer. Pursuant to § 1404, the Clerk is directed to TRANSFER this
                    action to the United States District Court for the Southern District of New York. Signed by Judge
                    Darrin P. Gayles on 2/20/2020. See attached document for full details. (ar2) (Entered: 02/20/2020)

02/20/2020     Ï    Civil Case Terminated per DE 16 Order on Motion to Transfer. Closing Case. (ar2) (Entered:
                    02/20/2020)
